    Case 1:11-cv-06409-NRB Document 287 Filed 05/29/20 Page 1 of 3



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK



IN RE LIBOR-BASED FINANCIAL                MDL No. 2262
INSTRUMENTS ANTITRUST LITIGATION

                                           Master File No. 1:11-md-2262-NRB
THIS DOCUMENT RELATES TO:
                                           ECF Case

SCHWAB MONEY MARKET FUND, et al.,

                          Plaintiffs,

                     v.

BANK OF AMERICA CORPORATION, et al.,

                          Defendants.

No. 11-cv-6412-NRB

CHARLES SCHWAB BANK, N.A., et al.,

                          Plaintiffs,

                     v.

BANK OF AMERICA CORPORATION, et al.,

                          Defendants.

No. 11-cv-6411-NRB

SCHWAB SHORT-TERM BOND MARKET
FUND, et al.,

                          Plaintiffs,

                     v.

BANK OF AMERICA CORPORATION, et al.,

                          Defendants.

No. 11-cv-6409-NRB
     Case 1:11-cv-06409-NRB Document 287 Filed 05/29/20 Page 2 of 3




THE CHARLES SCHWAB CORPORATION, et al.,

                               Plaintiffs,

                       v.

BANK OF AMERICA CORPORATION, et al.,


                               Defendants.

Case No. 13-cv-7005


       STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO
              DEFENDANT BARCLAYS BANK PLC PURSUANT TO
                       FED. R. CIV. P. 41(a)(1)(A)(ii)


       IT IS HEREBY STIPULATED AND AGREED between Plaintiffs in the above-

captioned direct actions (collectively, “Schwab Actions”) and defendant Barclays Bank plc

(“Barclays”) that all of Plaintiffs’ claims asserted against Barclays in the Schwab Actions are

dismissed with prejudice, in accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

without interest or costs to any party. For the avoidance of doubt, this dismissal applies only to

Barclays, and not to Plaintiffs’ claims against other defendants in the Schwab Actions, which

Plaintiffs are continuing to pursue.


Dated: May 29, 2020           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP


                              By: /s Michael J. Miarmi
                              Steven E. Fineman
                              Michael J. Miarmi
                              250 Hudson Street, 8th Floor
                              New York, NY 10013-1413
                              Telephone: (212) 355-9500
                              Facsimile: (212) 355-9592
                              E-mail: sfineman@lchb.com
                                      mmiarmi@lchb.com



                                             1
    Case 1:11-cv-06409-NRB Document 287 Filed 05/29/20 Page 3 of 3



                         Richard M. Heimann
                         Eric B. Fastiff
                         Brendan P. Glackin
                         275 Battery Street, 29th Floor
                         San Francisco, CA 94111-3339
                         Telephone: (415) 956-1000
                         Facsimile: (415) 956-1008
                         E-mail: rheimann@lchb.com
                                  efastiff@lchb.com
                                  bglackin@lchb.com

                         Andrew R. Kaufman
                         222 2nd Avenue South, Suite 1640
                         Nashville, TN 37201-2379
                         Telephone: (615) 313-9000
                         Facsimile: (615) 313-9965
                         E-mail: akaufman@lchb.com

                         Attorneys for Plaintiffs


                         BOIES SCHILLER FLEXNER LLP

                         By: /s Leigh M. Nathanson
                         Jonathan D. Schiller
                         Leigh M. Nathanson
                         55 Hudson Yards
                         New York, New York 10001
                         (212) 446-2300
                         JSchiller@BSFLLP.com
                         LNathanson@ BSFLLP.com

                         Attorneys for Defendant Barclays Bank plc



SO ORDERED:

DATED:


______________________                              ____________________________________
                                                    Hon. Naomi Reice Buchwald
                                                    United States District Judge




                                        2
